Case: 20-2240   Document: 95     Page: 1   Filed: 03/24/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                INTEL CORPORATION,
                      Appellant

   ANDREW HIRSHFELD, PERFORMING THE
    FUNCTIONS AND DUTIES OF THE UNDER
       SECRETARY OF COMMERCE FOR
 INTELLECTUAL PROPERTY AND DIRECTOR OF
 THE UNITED STATES PATENT AND TRADEMARK
                 OFFICE,
                 Intervenor

                            v.

           QUALCOMM INCORPORATED,
                  Cross-Appellant
              ______________________

       2020-2240, 2020-2242, 2020-2295, 2020-2296
                ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2019-
 00048, IPR2019-00049.
                  ______________________

                Decided: March 24, 2022
                ______________________

    GREGORY H. LANTIER, Wilmer Cutler Pickering Hale
 and Dorr LLP, Washington, DC, argued for appellant. Also
Case: 20-2240      Document: 95      Page: 2   Filed: 03/24/2022




 2              INTEL CORPORATION   v. QUALCOMM INCORPORATED



 represented by DAVID LANGDON CAVANAUGH, CLAIRE
 HYUNGYO CHUNG, THOMAS SAUNDERS; BENJAMIN S.
 FERNANDEZ, Denver, CO; JAMES M. LYONS, Boston, MA.

    MAUREEN DONOVAN QUELER, Office of the Solicitor,
 United States Patent and Trademark Office, Alexandria,
 VA, argued for intervenor. Also represented by SARAH E.
 CRAVEN, THOMAS W. KRAUSE, FARHEENA YASMEEN
 RASHEED.

    ISRAEL SASHA MAYERGOYZ, Jones Day, Chicago, IL, ar-
 gued for cross-appellant. Also represented by THOMAS W.
 RITCHIE; ROBERT BREETZ, DAVID B. COCHRAN, JOSEPH M.
 SAUER, Cleveland, OH; KELLY HOLT, New York, NY;
 JENNIFER L. SWIZE, Washington, DC.
                  ______________________

     Before NEWMAN, REYNA, and CHEN, Circuit Judges.
 REYNA, Circuit Judge.
      Appellant Intel Corporation appeals two final written
 decisions by the Patent Trial and Appeal Board concluding
 that Intel did not meet its burden to show certain claims of
 U.S. Patent No. 9,154,356 are unpatentable as anticipated
 or obvious. Initially, Intel filed five petitions for inter
 partes review challenging the same claims of the ’356 Pa-
 tent on different grounds. See Appellee’s Br. 11–12. The
 Board concluded in each inter partes review that Intel
 failed to show unpatentability of the challenged claims.
 See id. The above-captioned appeals stem from two of those
 final written decisions. J.A. 1–64.
     In the above-captioned appeals, Intel contends that
 claims 1–8, 10–11, and 17–18 of the ’356 Patent are
Case: 20-2240     Document: 95       Page: 3   Filed: 03/24/2022




 INTEL CORPORATION   v. QUALCOMM INCORPORATED                 3



 unpatentable. 1 Appellant’s Br. 15. Notably, in another of
 Intel’s appeals, we determined that claims 1–8, 10–11, and
 17–18 of the ’356 Patent are unpatentable as obvious. Intel
 Corp. v. Qualcomm Inc., No. 20-2092 (Fed. Cir. 2022). Ac-
 cordingly, the present appeals are moot. See BTG Int’l Ltd.
 v. Amneal Pharms. LLC, 923 F.3d 1063, 1076–77 (Fed. Cir.
 2019) (concluding the claims at issue were unpatentable as
 obvious and consequently dismissing other appeals chal-
 lenging the same claims). Intel’s appeals of IPR2019-00048
 and IPR2019-00049, and Qualcomm’s cross-appeals, are
 hereby dismissed as moot.
                         DISMISSED
                             COSTS
 No costs.




     1    Intel also challenged the patentability of claim 9 in
 its petition for inter partes review, but claim 9 is not at is-
 sue here because Qualcomm disclaimed claim 9. Appel-
 lant’s Br. 15 n.2; J.A. 3049–52.